                                                                                                                                                                                                  Page:        1
                                      Case 14-36814              Doc 30          Filed 07/27/21          Entered 07/27/21 15:03:18                      Desc        Page 1
                                                                                                       FORM
                                                                                                       of 4 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
Case No:                14-36814                       TAB             Judge:          Timothy A. Barnes                        Trustee Name:                       CATHERINE STEEGE, TRUSTEE
Case Name:              ROSIE MARIA POWELL                                                                                      Date Filed (f) or Converted (c):    10/10/2014 (f)
                                                                                                                                341(a) Meeting Date:                10/08/2020
For Period Ending:      07/27/2021                                                                                              Claims Bar Date:                    06/08/2021


                              1                                         2                      3                   4                       5                    6                    7              8

                    Asset Description                               Petition/             Est Net Value     Property Formally      Sale/Funds              Asset Fully            Lien            Exempt
        (Scheduled and Unscheduled (u) Property)                  Unscheduled          (Value Determined       Abandoned           Received by          Administered (FA)/       Amount           Amount
                                                                    Values              by Trustee, Less       OA=554(a)            the Estate           Gross Value of
                                                                                       Liens, Exemptions,                                               Remaining Assets
                                                                                        and Other Costs)

  1. checking account with - Illiana Financial                                  7.00                 0.00                                        0.00                  FA                  0.00             7.00
  2. Household Goods; tv, dvd player, couch, stereo/radio,                  1,350.00                 0.00                                        0.00                  FA                  0.00         1,350.00
     utensils, pots and pans, vacuum, table, chairs, lamps,
     entertainment center, bedroom set, cellphone, rugs
  3. Books, CD's, DVD's, Tapes/Records, Family Pictures                       80.00                  0.00                                        0.00                  FA                  0.00            80.00
  4. Necessary Wearing Apparel                                                50.00                  0.00                                        0.00                  FA                  0.00            50.00
  5. Earrings, watch, costume jewelry                                         45.00                  0.00                                        0.00                  FA                  0.00            45.00
  6. 2014 expected tax refund                                               5,410.00                 0.00                                        0.00                  FA                  0.00         3,134.00
  7. Santander - 2011 Mitsubishi Galant with 53,000 miles                   9,550.00                 0.00                                        0.00                  FA             13,531.00             0.00
     (Joint with debtor's daughter)
  8. Payment from Wells Fargo (u)                                               0.00            12,427.80                                   12,427.80                  FA                  0.00             0.00


                                                                                                                                       Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                    $16,492.00              $12,427.80                                  $12,427.80                $0.00           $13,531.00      $4,666.00
                                                                                                                                       (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Reopened case by prior trustee. Final Report submitted to UST 7/22/2021.

  7/22/2021




  RE PROP #              8   --   Payment from Wells Fargo related to Wells Fargo Settlement to Borrowers

  Initial Projected Date of Final Report (TFR): 08/31/2021    Current Projected Date of Final Report (TFR): 08/31/2021
                                                                                        Page:   2
Case 14-36814   Doc 30   Filed 07/27/21     Entered 07/27/21 15:03:18   Desc   Page 2
                                          of 4
                                                                                                                                                                                               Page:           1
                                  Case 14-36814             Doc 30       Filed 07/27/21   Entered 07/27/21 15:03:18
                                                                                      FORM 2
                                                                                                                                                  Desc           Page 3
                                                                  ESTATE CASH RECEIPTS AND4DISBURSEMENTS RECORD
                                                                                        of
           Case No: 14-36814                                                                                          Trustee Name: CATHERINE STEEGE, TRUSTEE
      Case Name: ROSIE MARIA POWELL                                                                                     Bank Name: Axos Bank
                                                                                                               Account Number/CD#: XXXXXX0118
                                                                                                                                       Checking
  Taxpayer ID No: XX-XXX3956                                                                          Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 07/27/2021                                                                         Separate Bond (if applicable):


       1                2                         3                                              4                                                     5                    6                     7

Transaction Date    Check or            Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                    Code                                                             ($)
   03/05/21             8       WELLS FARGO AUTO                        REIMUBRSEMENT OF CPI                                   1249-000               $12,427.80                                 $12,427.80
                                                                        OVERPAYMENT FROM 6/5/10
                                                                        -6/5/11 AUTO LOAN
                                                                        Reimbursement of Collateral
                                                                        Protection Insurance (CPI)
                                                                        Overpayment
   04/02/21                     Axos Bank                               Bank Service Fee under 11                              2600-000                                          $11.95          $12,415.85
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   05/03/21                     Axos Bank                               Bank Service Fee under 11                              2600-000                                          $13.27          $12,402.58
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   06/01/21                     Axos Bank                               Bank Service Fee under 11                              2600-000                                          $13.69          $12,388.89
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)


                                                                                                         COLUMN TOTALS                                $12,427.80                 $38.91
                                                                                                               Less: Bank Transfers/CD's                    $0.00                 $0.00
                                                                                                         Subtotal                                     $12,427.80                 $38.91
                                                                                                               Less: Payments to Debtors                    $0.00                 $0.00
                                                                                                         Net                                          $12,427.80                 $38.91




                                                                               Page Subtotals:                                                        $12,427.80                 $38.91
                                                                                                                                    Page:     2
Case 14-36814      Doc 30         Filed 07/27/21        Entered 07/27/21 15:03:18       Desc        Page 4
                                                      of 4


                                                               TOTAL OF ALL ACCOUNTS
                                                                                                                NET             ACCOUNT
                                                                             NET DEPOSITS        DISBURSEMENTS                   BALANCE
                XXXXXX0118 - Checking                                             $12,427.80                  $38.91            $12,388.89
                                                                                  $12,427.80                  $38.91            $12,388.89

                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                    transfers)            to debtors)
                Total Allocation Receipts:                         $0.00
                Total Net Deposits:                            $12,427.80
                Total Gross Receipts:                          $12,427.80




                                        Page Subtotals:                                            $0.00                $0.00
